Title: General Orders, 5 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday Novr 5th 1782
                     Parole Newark,
                     Countersigns Oxford, Plymouth.
                  
                  A Sub., serjeant, corporal, drumer & fifer and twenty four privates from the 1st Jersey regiment to parade at Ellis’s Wharf Newwindsor at eleven o’clock on thursday the 7th instant to conduct Prisoners of war to Philadelphia.
                  The officer commanding will receive his instructions from the Adjutant General.
                  That part of the Connecticut line incamped on the east side the river are to consider themselves under the immediate orders of Major General Knox untill further orders.
                  Four men from the 10th Massachusetts regiment to assist Major Rochfontaine in surveying the environs of the Camp.  they will be sent to the Adjutant generals quarters tomorrow morning at 8 o’clock.
               